Citation Nr: 1608885	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hip avascular necrosis, to include as due to substance dependence secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active military service from May 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VBMS paperless claims processing system was reviewed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral hip avascular necrosis is the result of alcohol dependence associated with the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hip avascular necrosis are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for bilateral hip avascular necrosis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claims

The Veteran seeks service connection for a bilateral hip avascular necrosis that he contends is the result of alcohol dependence associated with his service-connected PTSD.  Resolving all doubt in the Veteran's favor, his bilateral hip avascular necrosis is determined to be linked, secondarily, to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is currently diagnosed bilateral hip avascular necrosis.  Therefore the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303 (2015).

In an August 2000 private medical examination addressing the Veteran's bilateral hip avascular necrosis, the examiner noted that the Veteran admitted to drinking three or four beers a night.  The examiner noted that the Veteran's bilateral hip avascular necrosis could, therefore, be related to alcohol as there was otherwise no known cause such as steroids or other sort of blood dyscrasias.

The Veteran was afforded a VA psychiatric examination in January 2010.  The VA examiner determined, after a thorough examination and review of the Veteran's claims file, that the Veteran did not have significant difficulty with alcohol until he went to Vietnam and his experiences in Vietnam more likely than not aggravated his pre-existing risk for alcohol difficulties.  The examiner stated that it was at least as likely as not that the Veteran would have developed alcohol problems without going to Vietnam and his difficulties with PTSD mildly to moderately aggravated his alcohol abuse.  

With consideration of the above, the Board finds that the Veteran's bilateral hip avascular necrosis is more likely than not related to his alcohol abuse.  In this regard the Board notes that the August 2000 private treatment report found that the Veteran's bilateral hip avascular necrosis could be related to alcohol abuse given that there was no evidence it was related to the other two known causes:  steroids or another sort of blood dyscrasias.

Having determined that the Veteran's alcoholism caused his bilateral hip avascular necrosis, next the Board must determine if the Veteran's alcoholism is related to his service-connected PTSD.  The January 2010 VA examiner stated that it was least as likely as not that the Veteran would have developed alcohol problems without having gone to Vietnam, but also that the Veteran did not have significant alcohol problems prior to Vietnam and that his PTSD, which was determined to be linked to his service in Vietnam, aggravated his alcohol abuse.  Therefore the Board finds that the Veteran's alcohol abuse is secondary to his PTSD.

As the Veteran's alcohol abuse is secondary to his service-connected PTSD and his alcohol abuse is the likely cause of his bilateral hip avascular necrosis, the Board finds an unbroken chain of causation between the Veteran's service-connected PTSD and his bilateral hip avascular necrosis.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore the Board finds that the Veteran is entitled to service connection for his bilateral hip avascular necrosis.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hip avascular necrosis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hip avascular necrosis is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


